Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 12, 2015

The Court of Appeals hereby passes the following order:

A16A0445. JUSTIN DEONTE TOLBERT v. ANTOINE CALDWELL,
    WARDEN, WILCOX STATE PRISON.

      Justin Deonte Tolbert filed a notice of appeal from the trial court’s order
denying his Petition for Habeas Corpus Relief. The Supreme Court, however, has
appellate jurisdiction over all cases involving habeas corpus. See Ga. Const. of 1983,
Art. VI, Sec. VI, Par. III (4). This appeal is therefore TRANSFERRED to the
Supreme Court for disposition.



                                       Court of Appeals of the State of Georgia
                                                                            11/12/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.